J-S33027-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 ERIC GRIGGS                           :
                                       :
                   Appellant           :   No. 3051 EDA 2019

         Appeal from the PCRA Order Entered September 26, 2019
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-1202751-1997,
           CP-51-CR-1202811-1997, CP-51-CR-1203021-1997

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 ERIC GRIGGS                           :
                                       :
                   Appellant           :   No. 3052 EDA 2019

         Appeal from the PCRA Order Entered September 26, 2019
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-1202751-1997,
           CP-51-CR-1202811-1997, CP-51-CR-1203021-1997

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 ERIC GRIGGS                           :
                                       :
                   Appellant           :   No. 3053 EDA 2019

         Appeal from the PCRA Order Entered September 26, 2019
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-1202751-1997,
J-S33027-20



              CP-51-CR-1202811-1997, CP-51-CR-1203021-1997

BEFORE:      DUBOW, J., MURRAY, J., and STEVENS, P.J.E.*

MEMORANDUM BY MURRAY, J.:                        FILED NOVEMBER 16, 2020

       In these consolidated appeals, Eric Griggs (Appellant) appeals pro se

from the order dismissing as untimely his third petition filed pursuant to the

Post Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546. We affirm.

       The PCRA court summarized the procedural history of this case as

follows:

          [Appellant] was arrested and subsequently charged in
       connection with a series of neighborhood-bar robberies in the
       summer of 1997. On June 14, 1999, following a jury trial presided
       over by the Honorable D. Webster Keogh, [Appellant] was
       convicted of sixteen counts of robbery, three violations of the
       Uniform Firearms Act, and three counts of conspiracy. On July 28,
       1999, the trial court sentenced [Appellant] to an aggregate term
       of [25] to [70 years of] incarceration. On May 9, 2001, following
       a direct appeal, the Superior Court affirmed the judgment of
       sentence. [Appellant] did not seek allocatur in the Pennsylvania
       Supreme Court.

          [Appellant] filed his first pro se PCRA petition on February 12,
       2002.    Sondra R. Rodrigues, Esquire, was appointed and
       subsequently filed an amended petition on March 20, 2003. The
       PCRA court denied relief on July 13, 2004. On January 11, 2006,
       the Superior Court affirmed the PCRA court’s denial of post-
       conviction relief.    [Appellant] did not seek allocatur in the
       Pennsylvania Supreme Court.

          [Appellant] was subsequently unsuccessful in obtaining
       collateral relief through a serial PCRA petition filed in 2009.

          On April 10, 2017, [Appellant] filed the instant pro se PCRA
       petition, his third. [Appellant] submitted a supplemental petition,
____________________________________________


*   Former Justice specially assigned to the Superior Court.

                                           -2-
J-S33027-20


       which was reviewed jointly with his initial petition. Pursuant to
       Pennsylvania Rule of Criminal Procedure 907, [Appellant] was
       served notice of [the PCRA court]’s intention to dismiss his petition
       [without a hearing] on April 30, 2019. On September 26, 2019,
       [the PCRA court] dismissed his PCRA petition as untimely.

PCRA Court Opinion, 12/4/19, at 1-2 (footnotes omitted).

       On October 18, 2019, Appellant filed a timely, single notice of appeal

which listed all three docket numbers in this case.1 On November 20, 2019,

pursuant to Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018), this Court

issued a rule to show cause why the appeal should not be quashed.              In

Walker, our Supreme Court instructed that “where a single order resolves

issues arising on more than one docket, separate notices of appeal must be

filed for each case,” or the appeal will be quashed. Id. at 971, 976-77. The

Supreme Court applied this holding prospectively to notices of appeal filed

after June 1, 2018.

       Appellant filed his notice of appeal on October 18, 2019, and thus

Walker applies. The underlying appeal is from a single order resolving issues

arising on three docket numbers. Appellant filed a response to our rule to

show cause conceding that he filed a single notice of appeal that listed all

three docket numbers in violation of Walker; however, he asserted, inter alia,

that his pro se filing should “be held to a lesser standard than pleadings


____________________________________________


1   The PCRA court did not order Appellant to file a Pa.R.A.P. 1925(b) concise
statement of errors complained of on appeal. The PCRA court did, however,
file an opinion which explained its reasons for dismissing Appellant’s petition
as untimely.

                                           -3-
J-S33027-20


presented by attorneys.” Response to Rule to Show Cause, 11/29/19, at 2,

6.

      A recent en banc panel of this Court has explained that we may overlook

the requirements set forth in Walker where a breakdown in the court system

occurs. Commonwealth v. Larkin, 235 A.3d 350, 353-54 (Pa. Super. 2020)

(en banc); see also Commonwealth v. Stansbury, 219 A.3d 157, 160 (Pa.

Super. 2019). In both Larkin and Stansbury, we held that with respect to

the Walker mandates, a breakdown in the court system occurs when the trial

court misinforms the defendant of his appellate rights. Larkin, 235 A.3d at

353-54; Stansbury, 219 A.3d at 160. In both Larkin and Stansbury, the

trial court misinformed the defendants that they could to file a single notice

of appeal from an order resolving issues at multiple docket numbers. Id.

      Here, our review of the record reveals a scenario similar to the situations

presented in Larkin and Stansbury.          The PCRA court’s order dismissing

Appellant’s petition stated, “You have thirty (30) days from the date of this

order to file a notice of appeal to the Superior Court of Pennsylvania.” PCRA

Court Order, 9/26/19 (emphasis added).         The PCRA court did not advise

Appellant that he had to comply with the mandates of Walker. Accordingly,

we conclude that a breakdown of the court system occurred. See Larkin,
235 A.3d at 353-54.       We thus decline to quash Appellant’s appeal under

Walker, and turn to the issue Appellant presents for our review.

      Appellant states:


                                      -4-
J-S33027-20


      1) Does the trial court’s dismissal of the properly filed PCRA
      without an evidentiary hearing constitute clear legal error given []
      Appellant invoked a valid timeliness exception to the PCRA time
      limitations?

Appellant’s Brief at 6.

      We review the denial of PCRA relief by “examining whether the PCRA

court’s findings of fact are supported by the record, and whether its

conclusions of law are free from legal error.” Commonwealth v. Busanet,

54 A.3d 35, 45 (Pa. 2012). “Our scope of review is limited to the findings of

the PCRA court and the evidence of record, viewed in the light most favorable

to the party who prevailed in the PCRA court proceeding.” Id.

      Before we address Appellant’s substantive claim, we must determine

whether we have jurisdiction. “Pennsylvania law makes clear no court has

jurisdiction to hear an untimely PCRA petition.” Commonwealth v. Monaco,

996 A.2d 1076, 1079 (Pa. Super. 2010) (quoting Commonwealth v.

Robinson, 837 A.2d 1157, 1161 (Pa. 2003)). A petitioner must file a PCRA

petition within one year of the date on which the petitioner’s judgment of

sentence became final, unless one of the three statutory exceptions applies:

      (i) the failure to raise the claim previously was the result of
      interference by government officials with the presentation of the
      claim in violation of the Constitution or laws of this Commonwealth
      or the Constitution or laws of the United States;

      (ii) the facts upon which the claim is predicated were unknown to
      the petitioner and could not have been ascertained by the exercise
      of due diligence; or

      (iii) the right asserted is a constitutional right that was recognized
      by the Supreme Court of the United States or the Supreme Court

                                      -5-
J-S33027-20


      of Pennsylvania after the time period provided in this section and
      has been held by that court to apply retroactively.

42 Pa.C.S.A. § 9545(b)(1). If a petition is untimely, and the petitioner has

not pled and proven an exception, “neither this Court nor the trial court has

jurisdiction over the petition. Without jurisdiction, we simply do not have the

legal authority to address the substantive claims.”      Commonwealth v.

Derrickson, 923 A.2d 466, 468 (Pa. Super. 2007) (quoting Commonwealth

v. Chester, 895 A.2d 520, 522 (Pa. 2006)).

      Because Appellant filed his petition on April 10, 2017, he is subject to

the prior law, which required that a petition invoking an exception to the time

bar be filed within 60 days of the date the claim could have been presented.

However, effective December 2017, Act 146 of 2018 amended 42 Pa.C.S.A. §

9545(b)(2), and now provides that a PCRA petition invoking a timeliness

exception must be filed within one year of the date the claim could have been

presented. See Act 2018, Oct. 24, P.L. 894, No. 146, §§ 2, 3. Although we

note the change, it does not impact our disposition.

      Instantly, this Court affirmed Appellant’s judgment of sentence on May

9, 2001, and he did not file a petition for allowance of appeal to our Supreme

Court. See PCRA Court Opinion, 12/4/19, at 2. Consequently, Appellant’s

judgment of sentence became final on June 8, 2001, when the 30-day period

for filing a petition for allowance of appeal to the Supreme Court expired. See

42 Pa.C.S.A. § 9545(b)(3) (stating that a judgment of sentence becomes final

“at the conclusion of direct review, including discretionary review in the

                                     -6-
J-S33027-20


Supreme Court of the United States and the Supreme Court of Pennsylvania,

or at the expiration of time for seeking the review”); see also Pa.R.A.P.

1113(a) (“[A] petition for allowance of appeal shall be filed with the

Prothonotary of the Supreme Court within 30 days after the entry of the order

of the Superior Court . . . sought to be reviewed.”). Thus, the deadline for

Appellant to file a timely PCRA petition was June 10, 2002. As Appellant filed

the underlying petition on April 10, 2017, it is facially untimely, and we lack

jurisdiction to reach the merits unless Appellant has pled and proven one of

the three exceptions. See 42 Pa.C.S.A. § 9545(b)(1); see also Derrickson,
923 A.2d at 468.

      To overcome the PCRA’s time bar, Appellant attempted to satisfy the

newly-discovered fact exception of Section 9545(b)(1)(ii).        Specifically,

Appellant asserted that he did not commit the aforementioned robberies, and

he was unaware that the individuals responsible for the robberies would come

forward with affidavits confessing to the crimes. See PCRA Petition, 4/10/17,

¶ 5(II), 6; see also Proposed Amendment to PCRA Petition, 11/8/17

(Affidavit).

      With respect to the newly-discovered fact exception, this Court has

explained:

         The timeliness exception set forth in Section 9545(b)(1)(ii)
      requires a petitioner to demonstrate he did not know the facts
      upon which he based his petition and could not have learned those
      facts earlier by the exercise of due diligence. Commonwealth v.
      Bennett, 930 A.2d 1264, 1271 (Pa. 2007). Due diligence
      demands that the petitioner take reasonable steps to protect his

                                     -7-
J-S33027-20


     own interests. Commonwealth v. Carr, 768 A.2d 1164, 1168
     (Pa. Super. 2001). A petitioner must explain why he could not
     have learned the new fact(s) earlier with the exercise of due
     diligence. Commonwealth v. Breakiron, 781 A.2d 94, 98 (Pa.
     2001); Commonwealth v. Monaco, 996 A.2d 1076, 1080 (Pa.
     Super. 2010). This rule is strictly enforced. Id. Additionally, the
     focus of this exception “is on the newly discovered facts, not on a
     newly discovered or newly willing source for previously known
     facts.” Commonwealth v. Marshall, 947 A.2d 714, 720 (Pa.
     2008) [].

         The timeliness exception set forth at Section 9545(b)(1)(ii) has
     often mistakenly been referred to as the “after-discovered
     evidence” exception.        Bennett, 930 A.2d at 1270.           “This
     shorthand reference was a misnomer, since the plain language of
     subsection (b)(1)(ii) does not require the petitioner to allege and
     prove a claim of ‘after-discovered evidence.’” Id. Rather, as an
     initial jurisdictional threshold, Section 9545(b)(1)(ii) requires a
     petitioner to allege and prove that there were facts unknown to
     him and that he exercised due diligence in discovering those facts.
     See 42 Pa.C.S.A. § 9545(b)(1)(ii); Bennett, supra. Once
     jurisdiction is established, a PCRA petitioner can present a
     substantive after-discovered-evidence claim. See 42 Pa.C.S.A. §
     9543(a)(2)(vi) (explaining that to be eligible for relief under PCRA,
     petitioner must plead and prove by preponderance of evidence
     that conviction or sentence resulted from, inter alia, unavailability
     at time of trial of exculpatory evidence that has subsequently
     become available and would have changed outcome of trial if it
     had been introduced). In other words, the “new facts” exception
     at:

        [S]ubsection (b)(1)(ii) has two components, which must be
        alleged and proved. Namely, the petitioner must establish
        that: 1) the facts upon which the claim was predicated were
        unknown and 2) could not have been ascertained by the
        exercise of due diligence. If the petitioner alleges and
        proves these two components, then the PCRA court has
        jurisdiction over the claim under this subsection.

     Bennett, 930 A.2d at 1272 (internal citations omitted) (emphasis
     in original).




                                     -8-
J-S33027-20


Commonwealth v. Brown, 111 A.3d 171, 176-77 (Pa. Super. 2015)

(citations modified).

      Here, the PCRA court summarized the content of the affidavits provided

by Appellant, and explained its rejection of Appellant’s claim as follows:

         In an attempt to satisfy the newly-discovered fact exception, §
      9545(b)(1)(ii), [Appellant] claimed he recently discovered that he
      was not involved in the commission of the robberies. In support
      of his claim, [Appellant] appended a 2017 affidavit authored by
      Reginald Boykin, one of his convicted co[-]conspirators. See
      PCRA petition, 4/10/17 at 3, 22 (unpaginated). According to
      Boykin, [Appellant] did not participate in the robberies. See id.
      at 22. [Appellant] also appended a 2017 affidavit authored by
      Lawrence Davis, an associate of [Appellant]’s co-conspirators.
      See Supplemental petition, 11/8/17 at 5 (unpaginated).
      According to Davis, he helped Boykin execute the robberies and
      [re-]iterated Boykin’s contention that [Appellant] wasn’t involved.
      See id.

         At the outset, the purported fact that [Appellant] did not
      participate in the robberies, if true, would have been known to
      [Appellant] since his arrest. Therefore, Boykin and Davis are
      merely new sources for a previously-known fact, which are
      insufficient to satisfy subsection 9545(b)(1)(ii).             See
      Commonwealth v. Marshall, 947 A.2d 714, 720 (Pa. 2008)
      (holding that the focus of section 9545(b)(1)(ii) “is on the newly-
      discovered facts, not on a newly discovered or newly willing source
      for previously known facts”).

          Additionally, [Appellant] failed to satisfy the due diligence
      prong of subsection 9545(b)(1)(ii). [Appellant] was aware that
      Boykin was willing to provide exculpatory evidence at the time of
      trial. See PCRA petition, 2/12/02 at 6 (stating that [Appellant]
      informed trial counsel of Boykin’s proposed testimony).
      [Appellant] did not, however, explain why he couldn’t have
      obtained a statement from one of his co-conspirators until nearly
      two decades after his trial. Thus, [Appellant] failed to meet his
      burden of showing that his decision to wait for a “chance
      encounter” with Boykin constituted due diligence. Furthermore,
      with respect to Davis’ affidavit, [Appellant] failed to specify when
      he discovered the information contained therein. Specifically,

                                     -9-
J-S33027-20


     despite [Appellant]’s acknowledgement of his presence at one of
     the robberies, he neither averred that he was unaware of Davis’
     participation nor detailed when he discovered it. These omissions
     were fatal to [Appellant’s] attempt to demonstrate that he filed
     his supplemental petition within the [60-day] time period
     mandated by the former provision of 42 Pa.[C.S.A.] § 9545(b)(2).

PCRA Court Opinion, 12/4/19, at 3-4 (footnotes omitted).

     Based upon our review, including Appellant’s PCRA petition and

supplemental filings, we agree with the PCRA court’s well-reasoned analysis

of Appellant’s attempt to plead and prove the newly-discovered fact exception

of Section 9545(b)(1)(ii). Thus, Appellant’s third PCRA petition is untimely,

he has failed to successfully plead or prove an exception to the PCRA’s one-

year time limitation, and we lack jurisdiction to address the merits of

Appellant’s claim for collateral relief. See Derrickson, 923 A.2d at 468.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/16/20




                                   - 10 -